Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered May 31, 1994, convicting defendant upon his plea of guilty of the crime of attempted robbery in the second degree.
Defendant waived indictment and pleaded guilty to the crime of attempted robbery in the second degree as the result of an incident in which he allegedly stole and used a credit card belonging to someone else. He was sentenced to a term of l1/2 to 41/2 years in prison. Initially, we reject defendant’s claim that he was denied the effective assistance of counsel because his attorney did not undertake certain tactical maneuvers. Upon review of the record, we find that his attorney provided meaningful representation under the circumstances presented. In addition, in view of the nature of the crime and defendant’s prior criminal conviction, we do not find that the sentence imposed was harsh or excessive.
Cardona, P. J., Mikoll, White, Casey and Spain, JJ., concur. Ordered that the judgment is affirmed.